DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/22 has been entered. 
Response to Arguments
3.	The applicant argues “…With respect to claim 7, the Final Office Action alleges that paragraph [0086] of Bae discloses the feature of the claim. However, the cited section of Bae also fails to teach such a feature. Bae teaches that appropriate security is provided according to types of services provided by a network slice by setting on or off security procedures for each network slice and applying different security levels thereto. See para. [0085] - [0088]. In particular, Bae teaches that the terminal may turn on the security procedures for providing a streaming service, or turn off the security procedures for providing augmented reality service. Bae also teaches using independent security key information for each network slice. See para. [0089]. However, Bae fails to teach providing any isolated resources (for example, a physically independent operating system, an independent CPU, or an isolated process group) for different sessions. See claim 19 and para. [0070] of the specification. That is, Bae fails to teach “determining ... whether to provide an isolated resource for the first session,” as recited by claim 1 (and similarly claims 9 and 17).  Further, Bae also fails to teach determining whether a slice attribute comprises security requirement of the slice type, let alone determining whether to provide an isolated resource for a session based on the security requirement of the slice type upon determining that the slice attribute comprises the security requirement of the slice type.”   See pages 7-8 of applicant’s remarks.  The examiner respectfully disagrees.  
The examiner would like to point out that the applicant argues this same point regarding Bae failing to teach “slice attribute comprising security requirement of the slice type” in applicant’s remarks submitted on 7/15/21.  The examiner responded in the Final Rejection dated 10/12/21 maintaining the rejection with Bae.  The applicant has not responded to the Final Rejection and the examiner disagrees for the same reasons.	
As previously presented in the Office Action dated 10/12/21, Bae teaches applying different security levels and procedures for each network slice.  For example, the first network slice is a network for providing a UHD streaming service therefore, the network slice of Bae is considered as a slice type for a UHD streaming service.  In other words, the slice type is the first network slice of a UHD streaming service with the “type” as the UHD streaming service.  Further, Bae teaches the first security key information may be used for the first network slice.  As such, Bae teaches a security key information for a slice type.  See paragraphs [0085]-[0086] of Bae.  Bae does disclose “the security requirement of the slice type” as recited in the claims.

As previously presented in the Office Action dated 10/12/21, Bae teaches, referring to Table 1, instead of the security algorithm, the AES algorithm may be applied to the network slice for providing the eMBB service, the AES algorithm may be applied to the network slice for providing the MTC service, and the security algorithm may not be applied to the network slice for providing the augmented reality service.  See paragraph [0147].  In the case of the network slice providing the MTC service (i.e., slice type as the MTC service), it is determined by referencing Table 1 that the AES algorithm will be applied instead of the security algorithm.  Therefore, considered as an “isolated” resource for the session (in other words, using an algorithm other than the security algorithm).  Table 1 shows security algorithm as applied or not applied to each network slice (also, considered as slice type).  Bae teaches “if the slice attribute comprises the security requirement of the slice type.”  As such, Bae also teaches “upon determining that the slice attribute comprises the security requirement of the slice type, determining, by the terminal based on the security requirement of the slice type, whether to provide an isolated resource for the first session.” as recited in the claims.
	In conclusion, Bae does teach “upon determining that the slice attribute comprises the security requirement of the slice type, determining, by the terminal based 
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu), U.S. Publication No. 2018/0220438 in view of Bae et al. (Bae), U.S. Publication No. 2018/0007552.
Regarding Claims 1, 9 and 17, Liu discloses a resource configuration method,
comprising:
obtaining, by a terminal (i.e., UE), a slice attribute corresponding to a slice type of a first session, wherein the slice attribute corresponding to the slice type comprises at least one of a security requirement or a latency requirement of the slice type (in other words, the base station informs the UE of the first and second TTI configurations mapped respectively to the first and second RAN slices corresponding to at least one of …the first and second QOS requirements; see paragraphs [0010]-[0011] and [0016]); and
performing, by the terminal, resource configuration for the first session based on the slice attribute (in other words, after knowing the first and second RAN slice, the UE may transmit data to or receive data from the base station in the first and second slices; see paragraphs [0114] and [0131]).
Liu fails to disclose wherein the performing resource configuration for the first session comprises:  upon determining that the slice attribute comprises the security requirement of the slice type, determining, by the terminal based on the security requirement of the slice type, whether to provide an isolated resource for the first session.
Bae discloses wherein the performing resource configuration for the first session comprises:  upon determining that the slice attribute comprises the security requirement of the slice type (see paragraphs [0085]-[0086]), determining, by the terminal based on the security requirement of the slice type, whether to provide an isolated resource for the first session (see paragraph [0147] and Table 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Bae’s invention with Liu’s invention for adaptively managing security according to a service by using different security keys for each service (as mentioned in paragraph [0008] of Bae).
Regarding Claims 8 and 16, Liu and Bae disclose the method and apparatus as 
described above.  Liu further discloses wherein the performing resource
configuration for the first session further comprises:  if the slice attribute comprises the latency requirement of the slice type, determining, by the terminal based on the latency requirement of the slice type, whether to provide high-priority resource scheduling for the first session (see paragraph [0074]).

s 2-5, 10-11 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Bae in view of Xu et al. (Xu), U.S. Publication No. 2018/0035399.
Regarding Claims 2 and 10, Liu and Bae disclose the method and apparatus as described above.  Liu and Bae fail to disclose wherein the obtaining the slice attribute comprises: sending, by the terminal, a session establishment request message to a control plane network element, and receiving a session establishment accept message from the control plane network element, wherein the session establishment accept message carries the slice type of the first session; and obtaining, by the terminal based on a mapping relationship that is between each slice type and its corresponding slice attribute and that is locally stored in the terminal, the slice attribute corresponding to the slice type of the first session.  Xu discloses wherein the obtaining the slice attribute comprises: sending, by the terminal, a session establishment request message to a control plane network element, and receiving a session establishment accept message from the control plane network element, wherein the session establishment accept message carries the slice type of the first session (see figure 6); and obtaining, by the terminal based on a mapping relationship that is between each slice type and its corresponding slice attribute and that is locally stored in the terminal, the slice attribute corresponding to the slice type of the first session (see paragraph [0093]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Xu’s invention with Liu’s and Bae’s invention for improving service quality.
	
Regarding Claims 3 and 11, Liu and Bae disclose the method and apparatus as 

the security requirement and/or the latency requirement of the slice type (see paragraph [0010]).
Regarding Claims 4 and 12, Liu and Bae disclose the method and apparatus as 
described above.  Liu and Bae fail to disclose wherein the control plane network element comprises a session management function entity and an access and mobility management function entity.  Xu discloses wherein the control plane network element comprises a session management function entity and an access and mobility management function entity (see paragraphs [0030] and [0048]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Xu’s invention with Liu’s and Bae’s invention for improving service quality.  
Regarding Claims 5 and 13, Liu and Bae disclose the method and apparatus as 
described above.  Liu and Bae fail to disclose wherein the obtaining the slice attribute comprises:  sending, by the terminal, a session establishment request message to a control plane network element, and receiving a session establishment accept message from the control plane network element, wherein the session establishment accept message carries the slice attribute corresponding to the slice type of the first session.  Xu discloses wherein the obtaining the slice attribute comprises:  sending, by the terminal, a session establishment request message to a control plane network element, and receiving a session establishment accept message from the control plane network element, wherein the session establishment accept message carries the slice attribute corresponding to the slice type of the first session (see paragraphs [0112]-[0116]).  It .  
7.	Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Bae and Xu.
Regarding Claims 6 and 14, Liu, Bae and Xu disclose the method and 
apparatus as described above.  Liu fails to disclose wherein the slice attribute comprises the security requirement of the slice type.  Bae discloses wherein the slice attribute comprises the security requirement of the slice type (see paragraphs [0089]-[0090]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Bae’s invention for adaptively managing security according to a service by using different security keys for each service (as mentioned in paragraph [0008] of Bae).
8.	Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Bae in view of Kunz et al. (Kunz), U.S. Patent No. 11,134,103 in further view of Cucinotta et al. (Cucinotta), U.S. Publication No. 2015/0294117.
Regarding Claim 18, Liu and Bae disclose the method as described above.  Liu 
and Bae fail to disclose wherein the security requirement comprises security isolation indication information indicating whether security hardware protection or an isolated resource is needed for the first session.  Kunz discloses wherein the security requirement comprises security indication information (see abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kunz’s invention with Liu’s and Bae’s invention for isolation indication information indicating whether security hardware protection or an isolated resource is needed for the first session.  Cucinotta discloses security isolation indication information indicating whether security hardware protection or an isolated resource is needed for the first session (see paragraph [0010]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Cucinotta’s invention with Liu’s, Bae’s and Kunz’s invention for providing an affordable and secure data processor (see paragraphs [0002]-[0008] of Cucinotta).  
Regarding Claim 19, Liu, Bae, Kunz and Cucinotta disclose the method as 
described above.  Liu, Bae and Kunz fail to disclose wherein the isolated resource comprises a physically independent operating system, an independent central processing unit (CPU), or an isolated process group.  Cucinotta discloses wherein the isolated resource comprises a physically independent operating system, an independent central processing unit (CPU), or an isolated process group (see paragraph [0010]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Cucinotta’s invention with Liu’s, Bae’s and Kunz’s invention for providing an affordable and secure data processor (see paragraphs [0002]-[0008] of Cucinotta).    	
9.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Bae in view of Wang et al. (Wang), U.S. Publication No. 2019/0037409.
Regarding Claim 20, Liu and Bae disclose the method as described above.  Liu 
(see paragraphs [0037]-[0038] and [0040]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang’s invention with Liu’s and Bae’s invention for network flexibility (see paragraph [0003] of Wang).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645       
February 14, 2022